Citation Nr: 1145907	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  09-47 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of a cold weather injury of the lower bilateral extremities. 

2.  Entitlement to service connection for residuals of a cold weather injury of the upper bilateral extremities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant or Claimant)



ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to February 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

In September 2010, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge, seated at the RO.  A transcript has been procured and is associated with the claims file. 

In April 2011, the Board remanded the issues currently on appeal to the Appeals Management Center (AMC) for further development.  The record indicates that the AMC complied with the Board's requests regarding the issues, including the procurement of additional treatment records and the provision of a VA medical examination.  As the AMC substantially complied with the April 2011 Remand directives, we will proceed to render a decision on these claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).


FINDINGS OF FACT

1.  The Veteran currently experiences peripheral neuropathy of the lower bilateral extremities related to frostbite injuries incurred in service.  

2.  The Veteran does not currently experience any disorder related to residuals of a cold weather injury of the upper bilateral extremities.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for residuals of a cold weather injury of the lower bilateral extremities have been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011). 

2. The criteria for entitlement to service connection for residuals of a cold weather injury of the upper bilateral extremities have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Because the determination below constitutes a full grant of the claim for service connection for residuals of a cold weather injury of the lower bilateral extremities, there is no reason to discuss the impact of the VCAA on that issue.  Regarding the Veteran's claim for service connection for residuals of a cold weather injury of the upper bilateral extremities, the Board will proceed to review VA's compliance with the duties to notify and assist.  

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include (1) the veteran's status; (2) the existence of a disability; (3) a connection between the veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  The Court held that upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim, and to provide the veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486. This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.

In this case, a VCAA notice letter sent in November 2006 satisfied the provisions of 38 U.S.C.A. § 5103(a).  In this letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claims; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; and the information regarding disability ratings and effective dates required by Dingess.  

The Board finds that all necessary assistance has been provided to the Veteran.  VA has acquired the Veteran's service treatment records, VA treatment records, and private treatment records to assist with the claim.  In June 2011, the AMC provided the Veteran with a VA medical examination to determine the nature and etiology of the claimed residuals of a cold weather injury to the upper bilateral extremities.  As the examination report was written after an interview with the Veteran, a review of the claims file, an examination of the Veteran, and contains medical findings indicating a lack of a diagnosable medical disorder of the upper bilateral extremities, the Board finds the VA examination is adequate for VA purposes, and there is no duty to provide an additional examination or medical opinion for this claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In view of the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in the claim under consideration.  Adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the United States Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's claims.

Service Connection Criteria

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131; 38 C.F.R. 
§§ 3.303, 3.304.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, generally, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

It is the defined and consistently applied policy of the VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence, which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Service Connection - Residuals of a Cold Weather Injury of the Bilateral
Lower Extremities

The Veteran essentially contends that, during in-service cold weather training and guard duty at night in Korea in either 1979 or 1980, he developed frostbite on his feet.  He believes that this in-service frostbite injury caused him to develop disorders of the bilateral lower extremities, manifested by pain, tingling, and numbness in the feet during cold weather.  After a review of the claims file, the Board finds that the evidence is in relative equipoise as to whether the Veteran has a bilateral lower extremity disorder related to a cold injury in service and, therefore, service connection may be granted.  

Reviewing the evidence of record, the Board finds that the Veteran did not experience chronic symptomatology of a disorder of the bilateral lower extremities, specifically the feet, related to a cold weather injury during service.  The Veteran's service treatment records contain several notations indicating treatment for disorders of the bilateral feet during service.  Yet, the records in question indicate treatment for calluses, rashes caused by the use of the communal shower without shoes, and pes planus.  In the February 1981 service discharge medical examination report, the service examiner noted no pertinent abnormalities.  

The Board finds that the Veteran has experienced continuous symptomatology of a bilateral lower extremity disorder related to an in-service cold weather injury since discharge from service.  In a January 2007 statement, the Veteran reported that, ever since his 1981 discharge from service, he had experienced continuous problems with his feet.  38 C.F.R. § 3.303(b).  The Veteran stated that, if the temperature was 30 degrees or lower, he would experience numbing, tingling, throbbing, aching, and a "pins and needles" sensation in his feet.  The Veteran indicated that he did not have the condition treated initially because he did not have health insurance.  The Veteran did not indicate when he first saw a physician, but stated that his current physician told him that he had nerve damage in his toes due to participating in in-service cold weather training in Korea in 1980.  

Subsequently, at the September 2010 Board personal hearing, the Veteran testified that, soon after discharge from service, he experienced symptomatology of a bilateral disorder of the lower extremities, specifically the feet, related to cold weather.  The Veteran stated that, when he moved from the warm environment of a base in California to his home in Chicago after discharge, he began experiencing pain in his lower extremities during periods of cold weather.  The Board finds the Veteran's account of persistent bilateral lower extremity disorder symptomatology during times of cold weather following service to be credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection"); see also 38 C.F.R. § 3.159(a)(2).  

Reviewing the post-discharge treatment records, the Board notes that the first treatment record indicating post-service treatment for a bilateral lower extremity disorder is dated November 2006.  In a January 2007 private treatment record, a private examiner diagnosed frostbite-related neuropathic pains after hearing the Veteran's accounts of tingling and numbness below the ankles during times of cold weather.  Subsequent treatment records, as will be noted following, also indicated symptoms of a bilateral lower extremity disorder involving tingling and numbness in the toes.  Therefore, although the disorder only appears in cold weather, the Board finds that the Veteran has experienced continuous symptomatology of a disorder of the bilateral lower extremities, specifically the feet, related to an in-service cold weather injury since service discharge.  

The Board also finds that the evidence is in relative equipoise as to whether the Veteran has a bilateral lower extremity disorder related to service.  As noted above, in a January 2007 private treatment record, a private examiner diagnosed frostbite-related neuropathic pains after hearing the Veteran's accounts of tingling and numbness below the ankles during times of cold weather.  Yet, in a January 2007 private treatment record, specifically an electromyography (EMG) study, a private examiner noted that neurological testing was normal.

In a subsequent January 2007 VA treatment record, a private examiner diagnosed peripheral neuritis of the bilateral feet. 

In a June 2011 VA medical examination report, a VA examiner noted the Veteran's account of cold weather exposure during in-service training in Korea, followed by symptoms of numbness, burning and redness in the toes.  The Veteran reportedly indicated that his symptoms would flare up when the temperature reached below 40 degrees.  After testing, the VA examiner noted that EMG and nerve conduction studies indicated absent sural nerve sensory response suggestive of peripheral neuropathy.  The VA examiner diagnosed mild peripheral neuropathy of the bilateral lower extremities with predominant sensory loss, motor preserved, having a mild impact on activities of daily living and occupational functioning.

Having reviewed the evidence, the June 2011 VA examiner noted that it was well-established that the Veteran had peripheral neuropathy of the lower extremities.  The VA examiner indicated that peripheral neuropathy could be caused by a number of disorders.  The VA examiner noted that the Veteran had acute pancreatitis in 1995 and drank alcohol up until the onset of pancreatitis.  The VA examiner stated that pancreatitis and alcohol usage were common causes of peripheral neuropathy.  Therefore, the VA examiner found that there was a 40 percent likelihood that the Veteran's peripheral neuropathy of the bilateral lower extremities was caused by alcohol usage and a 10 percent likelihood that it was caused by idiopathic or unknown etiology.  The VA examiner found that there was a 50 percent likelihood that the Veteran's peripheral neuropathy disorder of the bilateral lower extremities was caused by residuals of a frostbite injury incurred in service.  The VA examiner stated that the fact that the Veteran had stopped drinking 15 years prior to examination and the lack of any temporal relationship between the Veteran's history of drinking and the late onset of peripheral neuropathy diminished the import of the Veteran's alcoholism alone.  Therefore, the VA examiner stated that it was at least as likely as not that the Veteran's bilateral peripheral neuropathy of the lower extremities was related to a frostbite injury during service.  

As noted above, the Veteran did not experience chronic symptomatology of a bilateral lower extremity disorder related to a cold weather injury during service.  Moreover, the Veteran did not report experiencing such a disorder to VA until many years after service.  Yet, for the reasons explained above, the Board finds credible that the Veteran experienced continuous symptomatology of a disorder of the bilateral lower extremities related to an in-service cold weather injury since service.  Furthermore, the June 2011 VA examiner found that the Veteran's current bilateral peripheral neuropathy of the lower extremities was related to a frostbite injury during service.  Having reviewed this evidence, the Board finds that the evidence is in relative equipoise as to whether the Veteran's current peripheral neuropathy disorder is related to service.  Therefore, resolving all doubt in the Veteran's favor, the Board finds that the criteria for service connection residuals of a cold weather injury of the lower bilateral extremities have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Service Connection - Residuals of a Cold Weather Injury of the Bilateral
Upper Extremities

The Veteran essentially contends that, during in-service cold weather training and guard duty at night in Korea in either 1979 or 1980, he developed frostbite.  He believes that this in-service frostbite injury caused him to develop disorders of the bilateral upper extremities, manifested by pain, tingling, and numbness in the hands during cold weather.  After a review of the claims file, the Board finds that the preponderance of the evidence weighs against a grant of service connection for a bilateral disorder of the bilateral upper extremities related to a cold weather injury.  

Reviewing the evidence of record, the Board finds that the Veteran did not experience chronic symptomatology of a bilateral upper extremity disorder, specifically a disorder of the hands, related to a cold weather injury during service.  The Veteran's service treatment records contain no notations indicating treatment for a hand disorder from cold injury during service, but includes instance of treatment after the Veteran dropped a brick on his left hand, and treatment for cellulitis manifested by a rash on the left hand.  The Board notes that, at the time of treatment for cellulitis in July and August 1979, the Veteran reported numbness in the fourth and fifth digits of the hand.  Yet, after diagnosis of cellulitis, the numbness subsided without evidence of recurrent residual.  In the February 1981 service discharge medical examination report, the service examiner did not note any abnormality of the hands.  

The Board notes that the Veteran reported experiencing pain in his hands during cold weather during service at the September 2010 Board personal hearing.  The Veteran stated that he did not seek medical attention for this pain during service as he attributed it strictly to the cold.  Yet, the Board notes that the Veteran sought treatment for several disorders during service.  The record indicates that the Veteran was proactive in seeking treatment during service upon onset of symptoms, such as the July and August 1979 treatment for cellulitis.  Had the Veteran experienced pains in his hands from frostbite, logically he would have told a treating examiner.  Therefore, the Board finds the Veteran's account of in-service chronic symptomatology of a bilateral upper extremity disorder lacks credibility.  See Madden, 125 F.3d at 1481.

The Board finds sufficient evidence indicating that the Veteran has experienced pain, tingling, and numbness in the hands since service.  In a January 2007 statement, the Veteran reported experiencing numbness, tingling, and throbbing in his hands during cold weather.  In January 2010 and September 2010, respectively, the Veteran's co-workers submitted letters, indicating that the Veteran experienced pain and numbness in his hands during cold weather.  The Board finds the Veteran's account of persistent symptoms of pain, tingling, and numbness in the hands during times of cold weather following service to be credible.  See Layno, 6 Vet. App. at 469; see also 38 C.F.R. § 3.159(a)(2).  Yet, as will be noted below, the Board does not find that the Veteran has an underlying disorder of the bilateral upper extremities related to a cold-weather injury.    

The Board finds that the Veteran's current symptomatology manifested by pain, tingling, and numbness in the hands is not related to a cold weather injury incurred during service.  In support of his claim, the Veteran submitted a January 2007 private treatment record in which the Veteran reported to a private examiner that he experienced hand disorder symptomatology related to in-service frostbite.  After an examination, the private examiner diagnosed frostbite-related peripheral neuropathic pains.  Yet, the Board notes that the January 2007 VA examiner did not note reviewing any service treatment records or any other documentation in determining the etiology of the Veteran's disorder.  Instead, the January 2007 private examiner based his findings entirely upon the Veteran's lay reports of a frostbite injury of the hands.  The examiner also failed to address other potential etiologies.  Moreover, in the January 2007 private treatment record, the private examiner recommended that the Veteran have an EMG study performed to confirm the diagnosis of a neurological disorder.  In a subsequent January 2007 private EMG study, a private EMG examiner found no abnormalities.  Therefore, the Board finds that the January 2007 private examiner's diagnosis of frostbite-related peripheral neuropathic pains, as it was based solely on the Veteran's account of his medical history and was unconfirmed by an EMG study and did not consider other possible etiologies, is not of probative value in this matter.  See Black v. Brown, 5 Vet. App. 177, 180 (1995) (finding that a medical opinion is inadequate when it is unsupported by clinical evidence).  

In addition, in a September 2010 letter, an additional private examiner reported treating the Veteran for "frostbite," manifested by numbness and burning in the hands, over the previous five years.  The Board notes that the private examiner's treatment records in the file, dating back five years, are vague as to both treatment rendered and diagnosis provided.  In one such record, dated November 2006, the private examiner diagnoses only "? (questionable) tingling."  The records do not indicate if any diagnosis of a frostbite-related disorder was confirmed by neurological testing.  More importantly, the September 2010 private examiner's records contain no indication that the diagnosis of bilateral upper extremity symptomatology related to frostbite was based on any evidence other than the Veteran's accounts of in-service frostbite.  Therefore, the Board finds that the September 2010 private examiner's diagnosis of a bilateral upper extremity disorder related to frostbite is not of probative value in this matter.  See Black, 5 Vet. App. at 180 (1995); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (holding that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  

By contrast, in the June 2011 VA medical examination report , a VA examiner noted reviewing the claims file, to include the Veteran's service and post-service treatment records, prior to performing an examination.  During an interview, the Veteran reported some bilateral hand disorder symptomatology in the past.  Yet, in discussing his current frostbite-related disorders, the Veteran mainly discussed problems in his feet.  After an examination, the VA examiner reported that he could not detect any peripheral neuropathy in either of the Veteran's hands.  After a review of the claims file and the record, the VA examiner stated that the Veteran did not have peripheral neuropathy of the upper extremities.  Considering the evidence reviewed, the noted interview with the Veteran, the full examination, and the findings consistent with said examination, the Board finds that the June 2011 VA medical examination report has great probative value in this matter.  See Prejean v. West, 13 Vet. App. 444, 448 (2000) (indicating that the Board may determine the probative value of medical opinions based on their detail, the persuasiveness of their opinions, and the physicians' access to a veteran's medical records).  

Therefore, the preponderance of the evidence indicates that the Veteran does not have a diagnosed bilateral upper extremity disorder related to an in-service cold weather injury.  The Board notes that the Veteran's accounts of post-service symptomatology of pain, numbness, and tingling in the hands are credible.  Yet, the evidence does not indicate any currently diagnosed disorder related to an in-service cold-weather injury.  As the preponderance of the evidence weighs against the Veteran's claim for service connection for a disorder of the bilateral upper extremities related to a cold weather injury, the benefit of the doubt doctrine is not applicable, and the claim for service connection must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for residuals of a cold weather injury of the lower bilateral extremities is granted.  

Service connection for residuals of a cold weather injury of the upper bilateral extremities is denied.  




____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


